Citation Nr: 1404266	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  08-20 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder to include bipolar disorder and posttraumatic stress disorder, for the purpose of accrued benefits.  

2.  Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran had active service from September 1991 to September 1995.  He also had unverified service with the Ohio Army National Guard.  He died in May 2006.  The current claim has been filed by the Veteran's ex-wife as custodian of the Veteran's minor children.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Cleveland, Ohio, Department of Veterans Affairs (VA) Regional Office (RO), which denied the issues on appeal.  

Although the Veteran filed claims of service connection, specifically for bipolar disorder and PTSD, the record associated different diagnoses with the same symptoms such as psychosis, not otherwise specified, and depression, not otherwise specified, amongst others.  The Board must address, whether the symptoms, regardless of diagnosis, are related to service.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  Therefore, the claim was recharacterized on the title page as an acquired psychiatric disorder, to include any of the claimed psychiatric disorders of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on her part.



REMAND

The appellant maintains that an acquired psychiatric disorder, to include bipolar disorder and/or PTSD, is warranted based on the Veteran's service incurrence.  She also maintains that service connection for the cause of the Veteran's death on behalf of the Veteran's minor children is warranted.  She states that although he died of hypoxia with a pulmonary embolism, his psychiatric disability prevented him from seeking treatment and, thus, resulted in his demise.  

A review of the record reveals the Veteran claimed that in addition to his active duty, he served in the Ohio Army National Guard from 1999 to 2000.  This period is unverified, but is important, as the Veteran exhibited his first symptoms of an acquired psychiatric disorder in 1999.  As noted in Hayes v. Brown, 4 Vet. App. 353, 360, the VA Manual, M21-1 permits certain government documents to be considered as being in the file at the date of death, even though actually put into the file post date of death.  See also M21-1MR VIII 1.4.B, C.  These records include service Department records.  In this regard, the Veteran's service records for his Ohio Army National Guard service, may have an effect on the accrued benefits claims as well as the claim for service connection for the cause of the Veteran's death.  It is apparent that he served in the National Guard during or near the time period his psychiatric disorder was documented.  Therefore, those records are important to the instant claims.  

As to the claim for service connection for the cause of the Veteran's death, the claims file shows that the Veteran reported that while he was on active duty, he witnessed a helicopter crash in 1995.  During that crash, he saw service personnel killed and injured.  The RO indicated that a search to verify this helicopter crash was not made because the Veteran did not provide the name of any service personnel involved.  However, the Veteran related that the crash occurred on Camp Pendleton, sometime in 1995.  It is not necessary for the names of the victims to be provided; only verification of the actual crash is necessary.  


Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Adjutant General of the Ohio Army National Guard and ask that the Veteran's Ohio Army National Guard service, to include his active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) be verified.  The Veteran's official military personnel file (OMPF) and service treatment records, if any, are requested.  Retirement credit points are not helpful in this regard.  If the records are maintained at another location or under another agency's control, such as the National Personnel Records Center (NPRC), attempts should be made to obtain them and if located, associated with the claims folder.  If the records are not located, the attempts to locate those records should be documented.  

2.  The RO/AMC should search the appellant's records and determine if his unit was located at Camp Pendleton at any time in 1995.  Thereafter, his unit information should be sent to the United States Army and Joint Services Records Research Center (JSRRC), the National Archives, or any other appropriate agency for verification of a helicopter crash at Camp Pendleton in 1995.  

3.  When the development requested above and any additional development deemed necessary has been completed, the case should be readjudicated by the RO/AMC on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the appellant and her representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

